Title: From George Washington to Walter Stewart, 5 February 1784
From: Washington, George
To: Stewart, Walter



Dear Sir,
Mount Vernon Feb. 5 [1784]

Your letter of the 26th Ulto did not reach me untill this day a little before dinner—The Servant says he was detained three or four days at George Town.
If the letter herewith enclosed can be of any Service to you, it will afford me pleasure, as I wish you all imaginable success in your attempt to recover the property which has been withheld from your House at the Havana.
The letters under cover with this (in answer to some which I have lately received from my friends in France &ca) I pray you to put into the proper channel of conveyance—by the Packet. Mrs Washington joins me in wishing you a good & prosperous voyage, & in compliments to Mrs Stewart—tell her, if she don’t think of me often, I shall not easily forgive her; & will scold at, & beat her soundly too—at Picquet—the next time I see her. With great esteem I am Dr Sir Yr Most Obedt Servt

Go: Washington

